Citation Nr: 1613274	
Decision Date: 04/01/16    Archive Date: 04/13/16

DOCKET NO.  11-31 697A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New Orleans, Louisiana


THE ISSUES

1.  Whether new and material evidence has been received to reopen a claim for entitlement to service connection for tension headaches and if so, whether service connection is warranted.

2.  Entitlement to service connection for rhinosinusitis (sinusitis and allergic rhinitis) with headaches.

3.  Entitlement to service connection for hepatitis C.

4.  Entitlement to service connection for bronchitis.


REPRESENTATION

Appellant represented by:	The American Legion



WITNESS AT HEARING ON APPEAL

Appellant

ATTORNEY FOR THE BOARD

Tahirih S. Samadani, Counsel


INTRODUCTION

The Veteran had active service from February 1971 to February 1974.

This matter comes before the Board of Veterans' Appeals (Board) from rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in New Orleans, Louisiana.

In January 2016, the Veteran testified at a hearing before the undersigned using video-conferencing technology.  A transcript of the proceeding is of record.  

The Veteran's claims file is a "paperless" claims file.  All records in the Veteran's case are maintained in Virtual VA and Veterans Benefits Management System (VBMS).

The claims file shows that the Veteran has been diagnosed with two types of headaches, one type is sinus-related and the other is tension headaches.  See August 2015 VA examination report.  The Board finds that the evidence also shows that the sinus-related headaches are a symptom of the Veteran's sinusitis and not a separate diagnosis.  The tension headaches appear to be a separate diagnosis.  For these reasons, the Board has divided the issue of entitlement to service connection for headaches into (1) rhinosinusitis with headaches and (2) tension headaches.

The issue of entitlement to service connection for tension headaches, on the merits, and service connection for hepatitis C are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  The Veteran's initial claim of service connection for headaches was last denied in a September 2007 decision of the RO.  The Veteran did not appeal.

2.  The evidence received since the September 2007 decision is neither cumulative nor redundant of the evidence of record and raises a reasonable possibility of substantiating the claim of service connection for headaches.

3.  There is at least an approximate balance of positive and negative evidence as to whether the Veteran's rhinosinusitis with headaches is related to service.

4.  On January 13, 2016, prior to the promulgation of a decision in the appeal, the Board received notification from the appellant at the Board hearing that a withdrawal of the appeal for service connection for bronchitis is requested.


CONCLUSIONS OF LAW

1.  The September 2007 rating decision denying service connection for headaches is final. 38 U.S.C.A. § 7105 (West 2014); 38 C.F.R. § 20.1103 (2015).

2.  New and material evidence has been received to reopen the claim of service connection for tension headaches.  38 U.S.C.A. §§ 1310, 5103, 5103A, 5107, 5108, 7105 (West 2014); 38 C.F.R. § 3.156 (2015).

3.  Resolving doubt in favor of the Veteran, rhinosinusitis with headaches was incurred in service.  38 U.S.C.A. §§ 1110, 1131, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.303 (2015).
4.  The criteria for withdrawal of an appeal for service connection for bronchitis by the appellant have been met.  38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2014); 38 C.F.R. § 20.204 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Assist and Notify

The Veterans Claims Assistance Act of 2000 (VCAA) describes VA's duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2015).  

The Board notes that the issue of entitlement to service connection for tension headaches is being reopened and is subject to additional development on remand, as will be described.  Accordingly, the Board will not further address the extent to which VA has fulfilled its notification and assistance requirements for this issue.    

In light of the Board's grant of service connection rhinosinusitis, further discussion of the VCAA is not necessary.

Whether new and material evidence has been received to reopen a claim for entitlement to service connection for headaches and if so, whether service connection is warranted.

Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by active service.  38 U.S.C.A. §§ 1110, 1131 (West 2014); 38 C.F.R. § 3.303 (2015). 

In general, VA rating decisions that are not timely appealed are final.  See 38 U.S.C.A. § 7105 (West 2014); 38 C.F.R. § 20.1103 (2015).  Pursuant to 38 U.S.C.A. § 5108, a finally disallowed claim may be reopened when new and material evidence is presented or secured with respect to that claim. 
New evidence is defined as evidence not previously submitted to agency decision-makers.  Material evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  See 38 C.F.R. § 3.156(a) (2015). 

An adjudicator must follow a two-step process in evaluating a previously denied claim.  First, the adjudicator must determine whether the evidence added to the record since the last final decision is new and material.  If new and material evidence is presented or secured with respect to a claim that has been finally denied, the claim will be reopened and decided upon the merits.  Once it has been determined that a claimant has produced new and material evidence, the adjudicator must evaluate the merits of the claim in light of all the evidence, both new and old, after ensuring that the VA's statutory duty to assist the appellant in the development of his claim has been fulfilled.  See 38 U.S.C.A. § 5108 (West 2014); Elkins v. West, 12 Vet. App. 209 (1999); Vargas-Gonzalez v. West, 12 Vet. App. 321, 328 (1999). 

The Court of Appeals for Veterans Claims (the Court) has stated that the language of VA regulations does not require the submission of new and material evidence as to each previously unproven element of a claim for that claim to be reopened.  See Shade v. Shinseki, 24 Vet. App 110 (2010). 

For the purpose of establishing whether new and material evidence has been submitted, the credibility of the evidence, although not its weight, is presumed.  See Justus v. Principi, 3 Vet. App. 510, 513 (1992). 

In September 2007, the RO denied the Veteran's claim for service connection for headaches.  The Veteran did not appeal this decision and the September 2007 decision became final.  38 U.S.C.A. § 7105 (West 2014); 38 C.F.R. § 3.104 (2015).  

In essence, the RO denied the Veteran's claim in September 2007 because the RO did not find a diagnosis of headaches during service.  The RO found that headaches neither occurred in, nor were caused by, service.  The Board's inquiry will be directed to the question of whether any additionally submitted evidence [i.e. after September 2007] bears directly and substantially upon these matters.  

Since September 2007, the Veteran has been diagnosed with two separate diagnoses of headaches.  See August 2015 examination report.  One type of headache is sinus-related and the other is tension headaches.  The Veteran contends that his headaches began during service and have continued since that time.  See July 2010 statement and January 2016 hearing transcript.  The Veteran also testified during the January 2016 hearing that he reported to his platoon sergeant that his headaches had continued even after his initial treatment, but his platoon sergeant told him that he could not go to sick call for simple things like headaches.  This testimony suggests that he had more headaches than what is documented in his service treatment records.  Treatment records submitted since September 2007 decision show that the Veteran is currently being treated for chronic headaches.  The language of VA regulations does not require the submission of new and material evidence as to each previously unproven element of a claim for that claim to be reopened.  See Shade v. Shinseki, 24 Vet. App 110 (2010).  In this connection, the Board finds that this evidence constitutes new and material evidence.  

For the sole purpose of establishing whether new and material evidence has been submitted, the credibility of new evidence, although not its weight, is presumed for the narrow purpose of determining whether sufficient evidence has been submitted to reopen the previously disallowed claims for service connection.  See Justus, supra.  This new evidence relates to a fact or facts necessary to substantiate the Veteran's service-connection claim for headaches, and presents a reasonable possibility of substantiating it.  See 38 C.F.R. § 3.156 (2014).  Accordingly, the Board finds that there is sufficient new and material evidence to reopen the Veteran's claim.

For reasons which will be expressed below, the Board finds that additional development is required before the claim for service connection for headaches may be adjudicated on the merits. 

Entitlement to service connection for rhinosinusitis with headaches.

Entitlement to VA compensation may be granted for disability resulting from disease or injury incurred in or aggravated by active duty.  38 U.S.C.A. §§ 1110 (wartime service), 1131 (peacetime service); 38 C.F.R. § 3.303. 

To establish a right to compensation for a present disability, a Veteran must show: "(1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service"-the so-called "nexus" requirement.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).

Service connection may be granted for any disease initially diagnosed after service, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).

The Board is charged with the duty to assess the credibility and weight given to evidence.  Madden v. Gober, 125 F.3d 1477, 1481 (Fed. Cir. 1997), cert. denied, 523 U.S. 1046 (1998); Wensch v. Principi, 15 Vet. App. 362, 367 (2001). 

When there is an approximate balance of positive and negative evidence regarding the merits of an issue material to the determination of the matter, the benefit of the doubt in resolving each such issue shall be given to the claimant.  38 U.S.C.A. § 5107(b) (West 2014).
The Veteran claims that his sinusitis began during his military service and has continued since that time.  

The Veteran's service treatment record show that he was treated twice in October 1973 for sinus congestion and headaches.  In his March 2013 claim for service connection for sinusitis, he explained that he has problems with sinusitis yearly since service.  A June 2005 private treatment record shows a diagnosis for sinusitis.

The Veteran was afforded a VA examination for sinusitis in June 2014.  He was diagnosed with sinusitis and rhinitis.  The examiner noted that he had headaches associated with sinusitis.  The examiner opined that it was at least as likely as not that this allergic rhinitis was incurred in or caused by the claimed in-service injury, event or illness.  The examiner explained that the Veteran was seen on multiple occasions while in service for nasal and sinus congestion and now is on treatment for allergic rhinitis.  His symptoms even while in service would suggest that he had allergic rhinitis, and he still has the same problem.  Therefore, his current symptoms were related to the symptoms that he had while on active duty.  In an addendum opinion provided in September 2014, a medical provider opined that the Veteran's current chronic sinusitis was at least as likely as not a progression or continuation of the sinusitis treated in service.  

In August 2015, a VA opinion was requested.  The VA physician opined that the Veteran had a diagnosis of rhinosinusitis that started between 2005 and 2013.  Rhinosinusitis is a more accurate term for what is commonly termed sinusitis because the mucous membranes of the nose and sinuses are contiguous and subject to the same disease processes and sinusitis without rhinitis is rare.  The examiner disagreed with the June 2014 examination report and September 2014 addendum opinion.  Instead, he found that the service treatment records showed treatment for nasal congestion that was related to an upper respiratory infection, and there was no treatment for allergic rhinitis or sinusitis during service.  The separation examination also did not indicate an ongoing condition.  The physician noted that medical evidence did not support a chronic condition until much later than the first year after his military service.  The physician found that the majority of the evidence was not in favor of a nexus linking the current rhinosinusitis with military service.  He opined that it was not at least as likely as not that the Veteran has a current diagnosis of chronic rhinosinusitis, which was incurred in or caused by service, or which is secondary to his chronic allergic rhinitis, related to service in the prior examination.

Having reviewed the conflicting medical evidence of record, the Board concludes that the evidence is in relative equipoise as to whether the Veteran's rhinosinusitis is related to the Veteran's service.  In that regard, the Board finds the Veteran's statements credible that he experienced sinus problems during service.  Both medical providers reviewed claims file in its entirety and provided sufficient reasons for their ultimate conclusions.  As such, the Board finds that there is an approximate balance of positive and negative evidence regarding the merits of this issue.  In such cases, doubt should be resolved in favor of the Veteran.  Accordingly, service connection for rhinosinusitis with headaches is granted.

Withdrawal of claim for service connection for bronchitis

The Board may dismiss any appeal which fails to allege specific error of fact or law in the determination being appealed.  38 U.S.C.A. § 7105 (West 2014).  An appeal may be withdrawn as to any or all issues involved in the appeal at any time before the Board promulgates a decision.  38 C.F.R. § 20.204 (2015).  Withdrawal may be made by the appellant or by his or her authorized representative.  38 C.F.R. § 20.204.  In the present case, the appellant has withdrawn the appeal as to the issue of service connection for bronchitis at the January 2016 Board hearing and, hence, there remain no allegations of errors of fact or law for appellate consideration as to this issue.  Accordingly, the Board does not have jurisdiction to review the appeal as this issue and it is dismissed.


ORDER

As new and material evidence has been received to reopen the claim of service connection for tension headaches, the appeal to this extent is granted.

Entitlement to service connection for rhinosinusitis with associated headaches is granted.

The appeal as to the issue of service connection for bronchitis is dismissed.

REMAND

During the January 2016 hearing, the Veteran testified that he sat on a syringe during service and this caused him to contract hepatitis C.  He explained that several weeks after the incident, he began having symptoms including jaundice eyes but was discouraged from getting treatment during service.  The Veteran also testified that he had unprotected sexual relationships with women during service and was treated for gonorrhea.  The Veteran contends that he never used IV drugs during service or afterwards.  An addendum opinion should be obtained so that the examiner can consider the Veteran's testimony.

The Veteran testified that his headaches began in 1971 during service and have continued since that time.  The Veteran reported to his platoon sergeant that his headaches had continued even after his initial treatment, but his platoon sergeant told him that he could not go to sick call for simple things like headaches.  This testimony suggests that the Veteran experienced more headaches than what is documented in his service treatment records.  An addendum opinion should be obtained so that the physician who provided the previous opinion can consider the Veteran's testimony.

Accordingly, the case is REMANDED for the following action:

1. Obtain an addendum opinion from the October 2015 examiner that addresses the Veteran's claim for service connection for hepatitis C.  The examiner should be requested to review the file and his examination report.  

Upon completion of that review, the examiner should provide an opinion regarding whether it is at least as likely as not (i.e., probability of 50 percent or greater) that any currently present hepatitis C was incurred in or related to the Veteran's military service.  

The examiner's attention is directed to the Veteran's January 2016 testimony that he sat on a syringe during service and this caused him to contract hepatitis C.  The Veteran explained that several weeks after the incident, he began having symptoms including jaundice eyes but was discouraged from getting treatment during service.  The Veteran also testified that he had unprotected sexual relationships with women during service and was treated for gonorrhea.  The Veteran contends that he never used IV drugs during service or afterwards.

A discussion of the complete rationale for all opinions expressed should be included in the examination report.

An examination should only be provided to the Veteran if the examiner feels that another examination is necessary in order to provide the requested opinion.  If the October 2015 VA examiner is not available, another competent professional may provide the opinion after reviewing the January 2016 examination report and the claims file.  

If the examiner is unable to offer any of the requested opinions, it is essential that she offer a rationale for the conclusion that an opinion cannot be provided without resort to speculation, together with a statement as to whether there is additional evidence that might enable an opinion to be provided, or whether the inability to provide the opinion is based on the limits of medical knowledge.  See Jones v. Shinseki, 23 Vet. App. 382 (2010). 

2.  Obtain an addendum opinion from the August 2015 physician that addresses the Veteran's claim for service connection for headaches.  The examiner should be requested to review the file and his examination report.  

Upon completion of that review, the examiner should provide the following opinions:

a.  Is it at least as likely as not (i.e., probability of 50 percent or greater) that any currently present tension headaches were incurred in or related to the Veteran's military service.  

b.  Is it possible to differentiate between the Veteran's headaches associated with the service-connected rhinitis from a current diagnosis of tension headaches? If so, how so?

The physician's attention is directed to the Veteran's testimony that his headaches began in 1971 during service and have continued since that time.  The Veteran reported to his platoon sergeant that his headaches had continued even after his initial treatment, but his platoon sergeant told him that he could not go to sick call for simple things like headaches.  This testimony suggests that the Veteran experienced more headaches than what is documented in his service treatment records.  

A discussion of the complete rationale for all opinions expressed should be included in the examination report.
An examination should only be provided to the Veteran if the examiner feels that another examination is necessary in order to provide the requested opinion.  If the August 2015 VA examiner is not available, another competent professional may provide the opinion after reviewing the August 2016 examination report and the claims file.  

If the examiner is unable to offer any of the requested opinions, it is essential that she offer a rationale for the conclusion that an opinion cannot be provided without resort to speculation, together with a statement as to whether there is additional evidence that might enable an opinion to be provided, or whether the inability to provide the opinion is based on the limits of medical knowledge.  See Jones v. Shinseki, 23 Vet. App. 382 (2010). 

3.  Thereafter, readjudicate the Veteran's claims, with application of all appropriate laws, regulations, and case law, and consideration of any additional information obtained as a result of this remand.  If the decision remains adverse to the Veteran, he and his representative should be furnished a supplemental statement of the case and afforded an appropriate period of time within which to respond thereto.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).
	
This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
BETHANY L. BUCK
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


